Title: James Madison to George McDuffie, 8 May 1830
From: Madison, James
To: McDuffie, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 8. 1830
                            
                        
                        
                        I have recd. a copy of the late Report, on the Bank of the U.S. and finding by the name on the envelope, that
                            I am indebted for the communication to your politeness, I tender you my thanks for it. The document contains very
                            interesting & instructive views of the subject; particularly of the objectionable features in the substitute
                            proposed for the existing Bank.
                        I am glad to find that the Report sanctions the sufficiency of the course and character of the precedents
                            which I had regarded as overruling individual judgments in expounding the Constitution. You are not aware perhaps of a
                            circumstance, weighing against the plea that the chain of precedents was broken by the negative on a Bank bill by the
                            casting vote of the President of the Senate, given expressly on the ground that the Bill was not authorized by the
                            Constitution. The circumstance alluded to, is that the equality of votes which threw the casting one on the Chair, was the
                            result of a Union of a number of members who objected to the expediency only of the Bill, with those wh[o] opposed it on
                            constitutional grounds. On a naked question of Constitutionality, it was understood that there would have been a majority
                            who made no objection on that score. (the journal of the Senate may yet test the fact)
                        Will you permit me Sir to suggest for consideration whether the Report (p. 9-10) in the position &
                            reasoning applied to the effect of a change in the quantity on the value of a currency, sufficiently distinguishes between
                            a specie currency, and a currency not convertible into specie. The latter being of local circulation only, must, unless
                            the local use for it increase or diminish, with the increase or decrease of its quantity, be changeable in its value, as
                            the quantity of the currency changes. The metals on the other hand, having a universal currency, would not be equally
                            affected by local changes in their circulating amount. A surplus, instead of producing a proportional depreciation at
                            home, might bear the expense of transportation and avail itself of its current value abroad.
                        If I have misconceived the meaning of the Report, you will be good enough to pardon the error, and to accept,
                            with a repetition of my thanks, assurances of my great & cordial respect.
                        
                        
                            
                                James Madison
                            
                        
                    